     Case 1:15-cr-00068-TS Document 59 Filed 12/01/20 PageID.451 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                          Plaintiff,                   ORDER DENYING DEFENDANT’S
                                                       MOTION FOR SENTENCE REDUCTION
v.

JESSE RYAN HACKNEY,
                                                       Case No. 1:15-CR-68 TS
                          Defendant.
                                                       District Judge Ted Stewart



        This matter is before the Court on Defendant Jesse Ryan Hackney’s Motion for Sentence

Reduction. For the reasons discussed below, the Court will deny the Motion.

                                           I. BACKGROUND

        Defendant pleaded guilty to conspiracy to distribute methamphetamine in February 2016.

On May 18, 2016, he was sentenced to a term of 120 months’ imprisonment to be followed by a

60-month term of supervised release. Defendant has served nearly 5 years of his sentence and

has a scheduled release date in 2024. He now seeks to reduce his sentence to time served based

on his health conditions and the COVID-19 pandemic.

                                            II. DISCUSSION

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §




        1
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).


                                                   1
   Case 1:15-cr-00068-TS Document 59 Filed 12/01/20 PageID.452 Page 2 of 4




3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.

       The United States Sentencing Commission has issued a policy statement for sentence

reductions under this provision. The policy statement provides that the Court may reduce a term

of imprisonment under § 3582(c)(1)(A) if, after considering the factors under 18 U.S.C. §

3553(a), the Court determines: (1) extraordinary and compelling reasons warrant release; (2) the

defendant is not a danger to the safety of any other person or to the community; and (3) the

reduction is consistent with the policy statement. 2

       The Court finds that Defendant is a danger to the community and his release fails to

comport with the § 3553(a) factors. Therefore, even assuming he has demonstrated

extraordinary and compelling reasons for release, his Motion must be denied.

       The Sentencing Commission directs the Court to consider whether Defendant is a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g). To

determine whether a Defendant is a danger to the safety of any other person or the community

under this provision, this Court considers the following factors:

       (1) The nature and circumstances of the offense charged, including whether the
       offense . . . involves . . . a controlled substance, [or] firearm . . . ;

       2
           U.S.S.G. § 1B1.13.


                                                  2
   Case 1:15-cr-00068-TS Document 59 Filed 12/01/20 PageID.453 Page 3 of 4




        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including—
        (A) the person’s character, physical and mental condition, family ties, employment,
        financial resources, length of residence in the community, community ties, past
        conduct, history relating to drug or alcohol abuse, criminal history, and record
        concerning appearance at court proceedings; and
        (B) whether, at the time of the current offense or arrest, the person was on probation,
        on parole, or on other release pending trial, sentencing, appeal, or completion of
        sentence for an offense under Federal, State, or local law; and
        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release . . . . 3

        Defendant’s conduct here and his prior history demonstrate that he is a risk to the

community. Defendant was arrested after arranging the sale of a large quantity of

methamphetamine to an undercover officer. A loaded firearm was found in the vehicle in which

Defendant was a passenger, though he denied knowledge of the weapon. This was not the first

time that Defendant has been found in possession of narcotics and dangerous weapons. Such

conduct raises serious concerns.

        Defendant also has a lengthy criminal history, including a history of failing to appear and

failing to comply with court orders. Based upon this prior history, the Court retains serious

doubts about Defendant’s willingness to comply with any conditions of release that might be

imposed upon him.

        Finally, Defendant has a long history of substance abuse for which he needs treatment.

Much of Defendant’s criminal history is related to his addiction issues, and it seems likely that

he will engage in similar conduct unless he receives adequate treatment. While Defendant has

yet to participate in RDAP, it is likely that he will be able to do so in the future.




        3
            18 U.S.C. § 3142(g).


                                                   3
   Case 1:15-cr-00068-TS Document 59 Filed 12/01/20 PageID.454 Page 4 of 4




       The Court is sympathetic to Defendant’s concerns, but he has failed to demonstrate that

he does not pose a danger or that his release is consistent with the § 3553(a) factors. Under the §

3142(g) factors, Defendant presents a danger to the community. Continued confinement is also

necessary to reflect the seriousness of this offense, promote respect for the law in this Defendant

and others, provide just punishment, afford deterrence, protect the public, and provide treatment.

Moreover, it appears that Defendant is receiving adequate medical care while in custody,

including being regularly tested for COVID-19. Based upon these consideration, Defendant’s

request for release will be denied.

                                       III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Sentence Reduction (Docket No. 50) is

DENIED.

       DATED this 1st day of December, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                 4
